OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice as an attorney by *6the Appellate Division, First Judicial Department, on November 26, 1945. By order of this court dated March 5, 1979, the respondent was suspended from the practice of law for a period of two years, effective April 1, 1979, and until the further order of this court (Matter of Glick, 66 AD2d 487).
In this proceeding the Special Referee sustained a single charge of misconduct against the respondent alleging that he pleaded guilty on March 16, 1984, in the County Court, Westchester County, to the misdemeanor crime of practicing law while a suspended attorney, in violation of Judiciary Law § 486. The petitioner moves to confirm the report of the Special Referee.
After reviewing all of the evidence, we are in full agreement with the report of the Special Referee. The respondent is guilty of the misconduct outlined above. The petitioner’s motion to confirm the Special Referee’s report is granted.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the mitigating circumstances set forth by the respondent at the hearing of this matter, including his poor health as well as the fact that he has remained suspended from the practice of law since April 1, 1979. Accordingly, the respondent should be, and hereby is, suspended from the practice of law for a period of three years nunc pro tunc as of March 16, 1984, the date of his criminal conviction, and until the further order of this court.
Mollen, P. J., Mangano, Thompson, Bracken and Niehoff, JJ., concur.